
	

111 HR 232 IH: Greenhouse Gas Registry Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 232
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Baldwin (for
			 herself, Mr. Inslee,
			 Mr. Holt, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the creation of a Federal greenhouse gas
		  registry, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Greenhouse Gas Registry
			 Act.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent means,
			 for each greenhouse gas, the quantity of the greenhouse gas that the
			 Administrator determines, pursuant to section 4, makes the same contribution to
			 global warming as 1 metric ton of carbon dioxide.
			(3)Climate
			 registryThe term
			 Climate Registry means the greenhouse gas emission registry
			 jointly established and managed by more than 40 States and Indian tribes to
			 collect greenhouse gas emission data from entities to support various
			 greenhouse gas emission reporting and reduction policies for the member States
			 and Indian tribes.
			(4)Covered
			 entityThe term covered entity means, for each
			 calendar year—
				(A)a facility within
			 the electric power sector that contains a fossil fuel-fired electricity
			 generating unit or units that together emit more than 10,000 carbon dioxide
			 equivalents of greenhouse gas in that year;
				(B)an industrial
			 facility that emits more than 10,000 carbon dioxide equivalents of greenhouse
			 gas in that year;
				(C)a facility that
			 produces, or an entity that imports or exports, in that year refined or
			 semirefined petroleum-based, or coal-based, liquid fuel;
				(D)a local
			 distribution company that in that year delivers natural gas;
				(E)to the extent that
			 the Administrator considers necessary to achieve the purposes described in
			 section 3, an entity selling or distributing electric energy or an independent
			 system operator;
				(F)a facility that
			 produces for sale or distribution, or an entity that imports, in that year more
			 than 10,000 carbon dioxide equivalents of hydrofluorocarbons, perfluorocarbons,
			 sulfur hexafluoride, any other anthropogenic gas designated by the
			 Administrator as a greenhouse gas under section 5, or any combination
			 thereof;
				(G)a site at which
			 carbon dioxide is geologically sequestered on a commercial scale; and
				(H)any other entity
			 that the Administrator determines is appropriate in order to carry out the
			 purposes set forth in section 3.
				(5)FacilityThe term facility means one or
			 more buildings, structures, or installations of an entity on one or more
			 contiguous or adjacent properties located in the United States.
			(6)Geologically
			 sequesteredThe term geologically sequestered means
			 the isolation of greenhouse gases, without reversal, in geological formations,
			 as determined by the Administrator.
			(7)Greenhouse
			 gasThe term greenhouse
			 gas means any of—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)sulfur
			 hexafluoride;
				(E)a
			 hydrofluorocarbon;
				(F)a perfluorocarbon;
			 or
				(G)any other
			 anthropogenic gas designated by the Administrator as a greenhouse gas under
			 section 5.
				(8)Greenhouse gas
			 emissionThe term
			 greenhouse gas emission means an emission of a greenhouse gas,
			 including—
				(A)stationary
			 combustion source emissions emitted as a result of combustion of fuels in
			 stationary equipment, such as boilers, furnaces, burners, turbines, heaters,
			 incinerators, engines, flares, and other similar sources;
				(B)process emissions
			 consisting of emissions from chemical or physical processes other than
			 combustion;
				(C)fugitive emissions
			 consisting of intentional and unintentional emissions from equipment leaks,
			 such as joints, seals, packing, and gaskets, or from piles, pits, cooling
			 towers, and other similar sources; and
				(D)biogenic emissions
			 resulting from biological processes, such as anaerobic decomposition,
			 nitrification, and denitrification.
				(9)Industrial
			 facilityThe term industrial facility means—
				(A)any facility in
			 the manufacturing sector (as defined in North American Industrial
			 Classification System codes 31, 32, and 33);
				(B)any natural gas
			 processing plant; and
				(C)any other facility
			 that produces petroleum-based or coal-based liquid fuel.
				(10)Local
			 distribution companyThe term local distribution
			 company has the meaning given that term in section 2(17) of the Natural
			 Gas Policy Act of 1978 (15 U.S.C. 3301(17)).
			(11)ReversalThe
			 term reversal means an intentional or unintentional release to the
			 atmosphere of a significant quantity, as determined by the Administrator, of
			 greenhouse gas that was sequestered.
			(12)SequesteredThe
			 term sequestered means the separation, isolation, or removal of
			 greenhouse gases from the atmosphere, as determined by the
			 Administrator.
			3.PurposesThe purposes of this Act are—
			(1)to establish a
			 Federal greenhouse gas registry that—
				(A)is national in
			 scope;
				(B)is complete,
			 consistent, and transparent; and
				(C)will collect reliable and accurate data
			 that can be used by public and private entities to design and implement
			 efficient and effective energy security initiatives and greenhouse gas emission
			 reduction strategies, including a mandatory, multisector emissions trading
			 scheme or emissions reduction program; and
				(2)to provide the
			 Administrator better direction and clarity than has been provided in previous
			 laws with respect to the United States need for greenhouse gas emission
			 information.
			4.Determination of
			 carbon dioxide equivalent value of greenhouse gases
			(a)Initial
			 determinationNot later than 90 days after the date of enactment
			 of this Act, the Administrator shall—
				(1)determine the
			 quantity of each greenhouse gas that makes the same contribution to global
			 warming as 1 metric ton of carbon dioxide; and
				(2)publish such
			 determination in the Federal Register.
				(b)MethodologyIn
			 determining the quantity of a gas that makes the same contribution to global
			 warming as 1 metric ton of carbon dioxide under this section or section 5, the
			 Administrator shall take into account publications by the Intergovernmental
			 Panel on Climate Change or a successor organization under the United
			 Nations.
			5.Designation of
			 greenhouse gasesThe
			 Administrator shall—
			(1)designate as a greenhouse gas, for purposes
			 of this Act, any directly emitted anthropogenic gas that is included in the
			 Inventory of United States Greenhouse Gases and Sinks, 1 metric ton of which
			 makes the same or greater contribution to global warming as 1 metric ton of
			 carbon dioxide, as determined by the Administrator; and
			(2)publish, and
			 update as necessary, in the Federal Register such designation, including the
			 quantity of the gas that the Administrator determines makes the same
			 contribution to global warming as 1 metric ton of carbon dioxide.
			6.Reporting of
			 greenhouse gasesNot later
			 than July 1, 2011, and annually thereafter, each covered entity shall report to
			 the Administrator the greenhouse gas emissions of the covered entity for the
			 prior calendar year, in accordance with the regulations issued under section
			 7.
		7.Regulations
			(a)In
			 generalNot later than July
			 1, 2009, the Administrator shall issue regulations establishing a Federal
			 greenhouse gas registry that achieves the purposes described in section 3. Such
			 regulations shall—
				(1)ensure the
			 completeness, consistency, transparency, accuracy, precision, and reliability
			 of data submitted by covered entities on—
					(A)greenhouse gas
			 emissions in the United States; and
					(B)the production and
			 manufacture in the United States, and importation into the United States, of
			 fuels and other products the uses of which result in greenhouse gas
			 emissions;
					(2)take into account
			 the best practices from the most recent Federal, State, tribal, and
			 international protocols for the measurement, accounting, reporting, and
			 verification of greenhouse gas emissions, including protocols from the Climate
			 Registry and other mandatory State or multistate authorized programs;
				(3)take into account
			 the latest scientific research;
				(4)require that,
			 wherever feasible, submitted data are monitored using monitoring systems for
			 fuel use, fuel flow, or emissions, such as continuous emission monitoring
			 systems or systems of equivalent precision, reliability, accessibility, and
			 timeliness;
				(5)require that, if a
			 covered entity is already using a continuous emission monitoring system to
			 monitor mass greenhouse gas emissions under a provision of law in effect as of
			 the date of enactment of this Act that is consistent with this Act, that system
			 be used to monitor submitted data;
				(6)require reporting
			 at least annually, beginning with reporting on the emission of greenhouse gases
			 during calendar year 2010;
				(7)include methods for minimizing double
			 reporting and avoiding irreconcilable double reporting of greenhouse gas
			 emissions;
				(8)include protocols
			 to prevent covered entities from avoiding reporting requirements;
				(9)include strict
			 protocols for verification of submitted data;
				(10)establish a means
			 for electronic reporting;
				(11)ensure
			 verification and auditing of submitted data;
				(12)establish
			 consistent policies for calculating carbon content and greenhouse gas emissions
			 for each type of fossil fuel reported;
				(13)provide for
			 immediate public dissemination on the Internet of all verified data reported
			 under this Act that are not—
					(A)vital to the
			 national security of the United States, as determined by the President;
			 or
					(B)confidential business information that
			 cannot be derived from information that is otherwise publically available and
			 that would cause significant calculable competitive harm if published (except
			 that information relating to greenhouse gas emissions shall not be considered
			 to be confidential business information); and
					(14)prescribe methods
			 by which the Administrator shall, in cases in which satisfactory data are not
			 submitted to the Administrator for any period of time—
					(A)replace the
			 missing data with a best estimate of emission levels that may have occurred
			 during the period for which data are missing, in order to ensure that emissions
			 are not underreported or overreported and to create a strong incentive for
			 meeting data monitoring and reporting requirements; and
					(B)take appropriate
			 enforcement action.
					(b)Information
			 gathering authoritiesFor purposes of carrying out this Act and
			 the regulations under this section, the Administrator shall have the same
			 authority as the Administrator has under section 114 of the Clean Air
			 Act.
			8.Interrelationship
			 with other systems
			(a)In
			 generalThe regulations
			 issued under section 7 shall take into account the work done by the Climate
			 Registry and other mandatory State or multistate authorized programs, and shall
			 explain the major differences in approach between the system established under
			 the regulations and the respective registries or programs.
			(b)No
			 preemptionNothing in this Act preempts any State or regional
			 greenhouse gas registry efforts.
			9.Enforcement
			(a)Civil
			 actionsThe Administrator may bring a civil action in a United
			 States district court against any entity that fails to comply with any
			 requirement promulgated pursuant to section 7.
			(b)PenaltyAny
			 person that has violated or is violating regulations promulgated pursuant to
			 section 7 shall be subject to a civil penalty of not more than $25,000 per day
			 for each violation.
			(c)Penalty
			 adjustmentFor each fiscal year after the fiscal year in which
			 this Act is enacted, the Administrator shall, by regulation, adjust the penalty
			 specified in subsection (b) to reflect changes for the 12-month period ending
			 the preceding November 30 in the Consumer Price Index for All Urban Consumers
			 published by the Bureau of Labor Statistics of the Department of Labor.
			10.Effect on other
			 provisionsNothing in this
			 Act, or regulations issued pursuant to this Act, shall affect or be construed
			 to affect the regulatory status of carbon dioxide or any other greenhouse gas,
			 or to expand or limit regulatory authority regarding carbon dioxide or any
			 other greenhouse gas, for purposes of the Clean Air Act. The previous sentence
			 shall not affect implementation and enforcement of this Act.
		
